DETAILED ACTION


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches related logical addressing systems but fail to teach the combination including the limitation of  determining which of the multiple regions has a sequence of logical address associated with previous writes that best fits the first logical address including choosing whether to store the first data in the first region or the second region based on whether the first logical address better matches a sequence of logical addresses of data written to the first region or a sequence of logical addresses of data written to the second region; … receiving a request to write first data to a first logical address, writing the first data to a first physical address in non-volatile memory that is in a first region of the non-volatile memory reserved for metadata, receiving a request to write second data to the first logical address, and writing the second data to a second physical address in non-volatile memory that is in a second region of the non-volatile memory reserved for user data; …if the logical address adjacent to the first logical address is not found in the routing table, compute average distance of logical addresses from multiple entries in the routing table for multiple streams of sequential data, choose a stream of sequential data having a smallest average distance of logical addresses and route the first data to the stream of sequential data having the smallest average distance of logical addresses for writing to one or more of the memory dies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN R PEUGH/Primary Examiner, Art Unit 2137